DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 12/28/2020 has been received and entered.
Claims 7-8, 12-17 and 19 have been cancelled.
Claim 21 is newly added.
Claims 1-6, 9-11, 18 and 20-21 are pending and under examination. 
The rejections on Claims  17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are moot due to cancellation. 
The rejections on Claim(s) 1, 3-4, 7-8, 17, 19  under 35 U.S.C. 102(a)(1) as being anticipated by Winters-Hilt (I) et al. (BMC Bioinformatics 2007 Vol. 8, S20) are withdrawn because the reference does not explicitly teach screening a therapeutic drug inhibitor for the protein-protein interaction. The broadest reasonable interpretation of using urea as an inhibitor would destroy the protein-protein complex thus cannot be passed through the nanopore.
The rejection on Claim 17 under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Anal. Chem. 2008 Vol. 80, page 4651-4658) is moot due to cancellation. 
The rejections on Claim(s) 1-4, 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Winters-Hilt et al. (II)(US 20130071837) are withdrawn but this reference could still be used as obviousness rejection under 35 USC 103 (a) (see below). 
The rejections on Claim 1, 3-5, and 11 under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Bista et al. (Structure 2013 Vol. 21, page 2143-2151; IDS reference) are withdrawn because Han et al. merely teach manufacturing a silicon nitride membrane for nanopore assay, i.e. antigen-antibody binding. Han et al. do not teach or suggest using nanopore for protein-protein interaction study, neither Han et al. suggest using the nanopore technology to identify an inhibitor for the protein-protein interaction.  Accordingly, the rejections on Claims 18, 20  under 35 U.S.C. 103 as being unpatentable over Han et al., as applied to claim 17, and further in view of Sivaraman et al. (Protein Science 2013 Vol. 22, page 153-167) are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Winters-Hilt et al. (II) )(US 20130071837).  

With regard to claim 1 and 18, Winters-Hilt et al. (II) develop nanopore analysis system and apply to analyze variety of target molecules, including protein of interest, nucleotide, enzyme, and drug inhibitor screening (See section 0221-0222; claims 7-10)(read on claim 11). The technology use nanopore to detect the different electrical signal due to difference of binding. 

Winters-Hilt (II) discuss the application of the nanopore technology to drug discovery in the following sections:

[0200] The NTD approach may provide a good means for examining enzymes, and other complex biomolecules, particularly their activity in the presence of different co-factors. There are two ways that these studies can be performed: (i) the enzyme is linked to the channel transducer, such that the enzyme's binding and conformational change activity may be directly against HIV integrase activity (for drug discovery on HIV integrase inhibitors). Note, the screening of HIV candidate inhibitor read on the recited feature. 

[0224] Part of the clinically relevant testing is in response to stimulus (a high-sucrose bolus in the case of a diabetes patient). The methods outlined in the features could all be performed for patients where a stimulus has been introduced, with an expected (healthy) response and the possible disease response. The potential for drug discovery in this setting is profound. Any number of ligands can be tested insofar as their impact on glycoform profiles and other protein modification profiles. Agents could be tested for their ability to increase or decrease non-enzymatic glycation processes. Ligands could be examined for their ability to reduce advanced glycation end-products (AGE products). Note, the “ligand” can be considered candidate of protein-protein interaction inhibitor.

Although the Winters-Hilt et al. (II) do not explicitly teach the details of the steps for screening the protein-protein interaction inhibitors to identify therapeutic drug, it would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the current invention, viewing and gleaning from the above information, to have been motivated to use the nanopore technology to screen disease therapeutic, such as HIV inhibitor, by measuring both the protein-protein interaction before and after the addition of the candidate ligand (i.e. inhibitor) by identifying potential HIV therapeutic by the change of intensity or frequency of the electrical signal.  HIV is a public health concern. One ordinary skill in the medical field would have been motivated to apply the technology of Winter-Hilt et al. to screen potential therapeutic in treating HIV patients. 

With regard to claim 11, HIV is a microbial infectious disease. 

Applicants’ Remarks about the reference of Winter-Hilt (II) can be summarized below:

Furthermore, Winters-Hilt et al. (II) do not teach a method for preparing a linked protein where a first protein and a second protein are fused via a linker as recited in claim 18. 
Accordingly, Winters-Hilt et al. (II) do not teach each and every feature of the previously rejected claims as amended and thus do not anticipate these claims.” 

Applicants’ arguments have been considered but are partially persuasive.

As to the first point “Winters-Hilt et al. (II) do not teach a method of screening for protein- protein interaction inhibitors to identify therapeutic drug candidates for treating a disease using a nanopore as recited in currently amended claim 1”, the disclosure from Winter-Hilt et al., particularly section 224, one ordinary skill would have been motivated to perform the identification of potential inhibitor (e.g. HIV), based on the statement “[t]he potential for drug discovery in this setting is profound. Any number of ligands can be tested insofar as their impact on glycoform profiles and other protein modification profiles. Agents could be tested for their ability to increase or decrease non-enzymatic glycation processes.(see section 0224). 
Note, the “impact” can be reasonably considered the addition of inhibitor ligand (versus without this step) as to the profiling or pattern of the nanopore electrical signals. 

As to the fused two protein with a linker in claim 18, it is indeed free of prior art. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Winter-Hilt (II) et al. as applied to claims 1, 3, 11 above, and further in view of Bista et al. (Structure 2013 Vol. 21, page 2143-2151; IDS reference). 

Winter-Hilt (II) et al. reference has been discussed, and Winter-Hilt (II) et al. state that the nanopore technology can be applied for diagnosis of disease (See section 0100, 0113, 0220).
However, Winter-Hilt (II) do not explicitly disclose cancer illness.



Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have motivated Winter-Hilt (II) et al. to apply the nanoproe technology in study of protein-protein interaction and identifying potential ligand inhibitor to cancer therapy as taught by Bista et al. since both references are in the analogous field, i.e. study protein-protein interaction and identifying potential drug candidate for the target protein. Moreover, cancer management and treatment is of public health concern. Identifying potential inhibitor for protein-protein, i.e. MDM2-p53, interaction which has been used as a study tool to identify cancer therapy, would be within routine skill in the art and would have reasonable expectation of success in finding effective inhibitor for suppression MDM2-p53 interaction via nanopore technology.   

Claims 1, 3, 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff et al. (US 20160169864) in view of Bista et al..

Grinstaff et al. disclose using nanopore technology to study protein-protein interaction as well as drug screening (See below)

Section 120: Thus, the coated nanopore substrate disclosed herein can be used to distinguish between single-stranded and double-stranded nucleic acids. Further, the coated nanopore substrate disclosed herein can be used to determine interactions of different molecules with each other, for example, nucleic acid/nucleic acid interactions, nucleic acid/protein interactions, protein/protein interactions and the like. In some embodiments, the nanopore current varies with length of the analyte, e.g., length of a nucleic acid or protein analyte.

Section 124: Without limitations, the article comprising the porous coating coated substrate disclosed herein can be used for, but is not limited to, to sequence nucleic acids; to sequence proteins; to detect a nucleic acid sequence; to detect a protein to detect a protein to nucleic acid interaction(s); to detect protein to protein interaction(s); to detect nucleic acid to nucleic acid interaction(s); to determine the length of a nucleic acid sequence, e.g., for genomic or transcriptomic analysis for DNA or RNA, respectively; to determine the length of an amino acid sequence for proteomic analysis; or any combinations thereof.

Section 521: ……….. The cells on the un-exposed mesh are confined to a smaller area due to the reduced wetting associated with a fully protected mesh. Images were taken at several positions and depths to create a 3D montage of the meshes. This result is consistent with a number of previous studies demonstrating protein and cell patterning on, for example, flat 2D polystyrene, polydimethylsiloxane, glass, collagen, and gold coated surfaces..sup.26-30 Such patterned cell-polymer constructs are of potential interest for those conducting high throughput drug screening assays, studying cell-scaffold interactions, or studying the interactions between various cell types when arranged in predefined architectures.

From the above information, one ordinary skill in the art would have the motivation to employ the nanopore assay in study protein-protein interaction. 
Moreover, Grinstaff et al. also suggests the application of the assay for diagnosing or monitoring cancer development (See section 450)(emphasis added). 

However, Grinstaff et al. do not explicitly teach using nanopore technology in identifying therapeutic drug for inhibiting protein-protein interaction, albeit Grinstaff et al. suggests in study of high throughput drug screening (See above).

Under the same rationale as Bista et al. discussed above, i.e. using MDM2-p53 as a tool for identifying effective inhibitor for treating cancer, thus the reference of Bista et al. provides incentive and suggestion for Grinstaff et al. to employ in the field of identifying potential cancer therapeutic based on the ability to repress MDM2-p53 interaction. 

. 

Allowable Subject Matter

Claims 2, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
(A) as to claims 18 (main claim), 20-21 and 2, 4 and 6, no prior art teaches or fairly suggests using linker in conjugating two proteins in study protein-protein interaction as well as inhibition by potential ligands using nanopore electrical signal pattern. It is well-known in the field the use of peptide linker in conjugating proteins provides advantages of improving stability and solubility (See Sivaraman et al., IDS reference; Abstract, page 155, right column, page 164, left column). However, the linker conjugation in the prior art is often used for structural binding study, not for identifying potential ligand to impact protein-protein interaction. Especially, applicants also observed distinguished pattern, i.e. single peak (complex of interaction) vs. 
As to claim 9 (main claim) and 10, using protein tag is well-known and commonly practiced in the field.  In the field, tagging proteins is mainly in isolation, purification and characterization of proteins of interest.  However Applicants did not use protein tags in this above purpose, rather applicants attached GSP tag to one of the protein to increase of the molecular size of the protein without significantly changing its net charge and thus to enhance the signal-to-noise ratio of the current blockade signal caused by protein translocation (See Example 1; section 0106). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641